Citation Nr: 0009704	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC  



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected status post tonsillectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1985 to March 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1992 rating decision by the RO which 
denied an increased (compensable) rating for the service-
connected status post tonsillectomy.  

The veteran testified before a hearing officer at the RO in 
November 1995.  

This matter was remanded by the Board to the RO in July 1997.  

The April 1992 RO rating decision also denied the veteran's 
claim for an increased rating for the service-connected 
bronchial asthma, rated as 10 percent disabling at that time.  
In August 1999, following the Board's July 1997 Remand, the 
RO increased the rating for the service-connected bronchial 
asthma to 30 percent disabling.  

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (1999).  The Board notes that the veteran timely 
perfected his appeal as to the issue of an increased rating 
for the service-connected bronchial asthma.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (1999).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that a written 
statement was received in October 1999 in which the veteran 
indicated that he was no longer interested in pursuing the 
issue of an increased rating for the service-connected 
bronchial asthma.  As such, the veteran's appeal as to the 
issue of an increased rating for the service-connected 
bronchial asthma, currently rated as 30 percent disabling, is 
considered withdrawn, and no longer in appellate status and 
before the Board at this time.  



REMAND

In this case, the veteran contends that his service-connected 
status post tonsillectomy is more severe than the current 
non-compensable rating indicates.  

During the pendency of the veteran's appeal, the rating 
schedule criteria for evaluating respiratory disorders 
changed.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded the version most favorable to the appellant will 
apply unless Congress provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  As such, the Board 
remanded the case to the RO in July 1997 for the claim to be 
initially considered by the RO under the provisions of the 
"new" rating criteria for respiratory disorders under 
38 C.F.R. § 4.97 (1999) prior to appellate review.  

Pursuant to the directives set forth in the remand, the 
veteran was afforded a VA examination in February 1998.  At 
that time, the veteran complained of interference with 
breathing through his nose, as well as a purulent discharge.  
Physical examination of the veteran's nasopharynx was 
abnormal.  Specifically, examination of the nasopharynx 
revealed approximately a 5 x 8 mm. cauliflower-appearing mass 
in the midline of the nasopharynx, which appeared red at the 
base and whitish on the surface.  On examination, the head, 
neck, nose, oropharynx, hypopharynx and larynx were all noted 
to be normal.  Concerning nasal obstruction, the septum was 
midline.  The turbinates were slightly laterally enlarged, 
but were symmetrical.  The diagnoses were those of allergic 
rhinitis, vasomotor rhinitis and nasopharynx mass.  

The examiner ordered a computerized tomography scan and 
suggested that the veteran possibly be scheduled for a biopsy 
of the nasopharynx and for examination of the nasopharynx 
under anesthesia.  It does not appear that any such medical 
records (including x-rays) pertaining to the suggested 
treatment for the mass located in the nasopharynx were 
obtained and made part of the veteran's claims file.  In 
addition, the examiner did not opine as to whether the 
veteran's diagnosed nasopharynx mass is in any way related to 
the service-connected status post tonsillectomy.  

Moreover, the examiner did not discuss the extent of any 
service-connected tonsillectomy residuals in light of either 
the old or new criteria governing ratings for respiratory 
disorders, as requested per the prior July 1997 remand.  As 
such, the Board finds the February 1998 VA examination 
inadequate for rating purposes.

In light of the examiner's recent discovery of the veteran's 
nasopharynx abnormality, and the inadequacy of the February 
1998 VA examination for rating purposes, the Board finds that 
additional development in this case is necessary.  

As such, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all private and VA records 
(including x-ray evidence) referable to 
treatment received by the veteran for the 
nasopharynx mass and/or any 
tonsillectomy-related disability which 
are not currently in the claims file.  

2.  The veteran should then be afforded a 
VA otolaryngology examination to 
determine the current nature, extent, and 
manifestations of the veteran's status 
post tonsillectomy.  The examiner should 
list his or her findings in relation to 
both the old criteria and the new 
criteria for rating respiratory 
disabilities in light of Karnas.  All 
indicated x-rays and laboratory tests 
should be completed.  The examiner should 
opine as to whether the veteran's 
nasopharynx mass is in any way related to 
the service-connected status post 
tonsillectomy.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, must be made 
available to the examiner for review 
prior to the examination.  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim for an increased rating 
for the service-connected status post 
tonsillectomy.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
afforded the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




